DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 – 14, filed 12/30/2020, with respect to the rejections under 35 USC 101 have been fully considered and are persuasive.  The rejections of claims 1, 3 – 8, and 10 – 20 under 35 USC 101 has been withdrawn. 
Applicant's arguments filed 12/30/2020, see pages 14 – 16, filed 12/30/2020 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 103, the applicant argues that Biemer fails to teach the specific limitations of the claims.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biemer et al. (US 9,390,452) in view of Bowne et al. (US 2013/0006674), Augustine et al. (US 10,783,587), Rivera (US 2014/0039935), and Kote et al. (US 2012/0197669).

Regarding claim 1, Biemer teaches:
A telematics-based system triggering score-driven operations associated with a plurality of motor vehicles, the telematics-based system comprising: 
a plurality of on-board sensors in the motor vehicles, the on-board sensors configured to collect operational telematics data of the motor vehicles, and relay the collected operational telematics data to a plurality of telematics devices (311; FIG. 3, col 12 lines 45 - 47), 
the telematics devices configured to capture, by the plurality of on-board sensors, operational telematics data of the motor vehicles and a user (col 12, lines 45 – 47; col 11, lines 36 – 37), the telematics devices being connected via a data transmission network to a central circuit of the telematics-based system, wherein a data link is set by a wireless connection between the telematics devices and the central circuit, at least the collected operational (col 12, lines 50 – 53); 
the central circuit configured to:
generate a compound set of parameters (risk unit consumption is based on telematics data; the calculation of the that consumption rate is analogous to the claimed scoring parameter) based upon the captured operational telematics data, the compound set of parameters at least including (i) a first number based on at least number of intersections (“locality or geographic conditions” contains this data; col 8 – 9), (ii) a second number based on at least activated advanced driver assistance systems (ADAS)/adaptive features of the motor vehicles (“vehicle features”), and (iii) a third number based on at least lending period and number of passengers (“financing information”, “number and type of passengers”; col 12 – 13),
transmit a request to at least one of first transfer systems decentrally connected to the central circuit over the data transmission network, the request including at least the compound set of parameters generated based upon the captured operational telematics data (risk unit consumption is based on telematics data; the calculation of the that consumption rate is analogous to the claimed scoring parameter; col 8 – 9), and
dynamically collect the compound set of parameters, and generate profiles for a corresponding motor vehicle based upon the dynamically collected compound set of parameters, wherein in response to the transmitted request (“real-time” consumption rate based on current driving behavior; col 9 – 10),
the profiles are transmitted from the at least one of first transfer systems to a user circuit associated with the corresponding motor vehicle (FIG. 7A – 9 and associated text; present user with options to purchase risk units, and apply risk profile based on selection and telematics data), upon selection of one of the profiles by a user, the selected profile is automatically transferred from the corresponding motor vehicle to the at least one of first transfer systems,
wherein at least one profile, which is transmitted from the at least one of first transfer systems to the motor vehicles, is displayed for selection by the user of the corresponding motor (FIG. 7A – 9 and associated text; present user with options to purchase risk units, and apply risk profile based on selection and telematics data).
Biemer teaches contextual data such as locality or geographic conditions generally, but does not expressly state the specific data. However, Bowne provides evidence that such contextual data may include intersection information ([0081]).
Biemer teaches vehicle data such as vehicle features generally, but does not expressly state what those features may be. However, Augustine provides evidence that such vehicle specific information may include ADAS/autonomous features (col , lines ).
Biemer teaches lending information such as financing information generally, but does not expressly state the specific financial information. However, Rivera provides evidence that such financial information may include lending period ([0028]).
Biemer teaches providing risk unit information to a user for review and interaction on a display which may include any “computing device” (FIG. 7A – 9), but fails to expressly disclose the computing device is a “dashboard touchscreen”.
However, Bowne expressly teaches providing insurance based information on a dashboard touchscreen ([0087]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Bowne regarding displaying the insurance and interaction data of Biemer on a dashboard integrated touchscreen since it provides improved integration of the system of Biemer in a well-known and predictable manner. 
Biemer teaches various sensors may be used to monitor driver behavior (ABSTRACT, col 11, line 56 – col 12 line 17), but fails to expressly disclose the specific sensors being used.
However, Kote teaches a process for determining cost of auto insurance in a real-time manner by utilizing telematics data from accelerometers, gyroscopes, and magnetometers ([0009] – [0020]), including communicating correctional messages to the user device for mitigating results of the analysis and to adjust the user risk profile. The specific structure of each individual sensor is an obvious matter of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the driving monitor sensors of Kote as the specific driving sensors of Biemer to provide specific implementations of driving behavior collection for the purpose of determining an insurance cost.
Regarding claim 3, Biemer teaches:
The telematics-based system according to claim 1, wherein the third number comprises a trustworthiness score including at least a care of assets score, a peer-to-peer lending score, a car sharing score, a transportation services risk score, and a vehicle type score (col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 4, Biemer teaches:
The telematics-based system according to claim 1, wherein the telematics devices comprising one or more wireless connections or wired connections and a plurality of interfaces to connect with at least one of the motor vehicles' data transmission bus, and a plurality of interfaces to connect with the plurality of on-board sensors, wherein, for providing the wireless connection, the telematics devices act as wireless node within the data transmission network by antenna connections of the telematics devices and the telematics devices are connected via the interfaces to the plurality of on-board sensors and/or measuring devices and an in-car interactive device (col 12, lines 57 – 63; col 11, lines 35 – 55).
Regarding claim 5, Biemer teaches:
The telematics-based system according to claim 4, wherein the plurality of on-board sensors and the in-car interactive device include proprioceptive sensors for sensing operating parameters of the motor vehicles and exteroceptive sensors for sensing environmental parameters during operations of the motor vehicles (col 12, lines 57 – 63; col 11, lines 35 – 56).
Regarding claim 6, Biemer teaches multiple levels of risk coverage and cost:
The telematics-based system according to claim 1, further comprising: 
a second transfer system associated with the central circuit, the second transfer system configured to provide a second transfer based on second transfer parameters from the first transfer systems to the second transfer system, receive, and store second parameters for pooling of risks of the first transfer systems associated with risk exposures transferred to the first transfer systems (FIG. 4, 402).
Regarding claim 7, Biemer teaches:
The telematics-based system according to claim 1, wherein the compound set of parameters further include a driving score, a pricing score, a usage and operation of ADAS score, a usage and operation of autonomous vehicle systems score, and a credit score (col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 8, Biemer teaches:
The telematics-based system according to claim 1, wherein the request further comprises risk-relevant parameters based upon the captured operational telematics data (col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 10, Biemer teaches:
The telematics-based system according to claim 1, wherein at least one profile, which is transmitted from the at least one of first transfer systems to the corresponding motor vehicle, is issued by a connected mobile telecommunication node application as the user circuit of the corresponding motor vehicle, wherein the profiles are selectable by the user by the mobile telecommunication node application, and upon selection of the at least one profile, a transfer associated with the selected profile is automatically performed from the corresponding motor vehicle to the at least one of first transfer systems (FIG. 5).
Regarding claim 11, Biemer teaches:
The telematics-based system according to claim 1, wherein the request is transmitted to a corresponding first transfer system when transmission of the request is permitted by the user circuit (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 12, Biemer teaches:
The telematics-based system according to claim 1, wherein the transmission of the request to a specific first transfer system depends on a definable distribution table included in the user circuit, the definable distribution table having a variable list with at least one first transfer system (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 13, Biemer teaches:
The telematics-based system according to claim 1, wherein the profiles of a first transfer system is only issued by the user circuit, a mobile phone application, or infotainment system/dashboard of the corresponding motor vehicle for selection by the user of the corresponding motor vehicle when an issuance is permitted by the telematics-based system (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 14, Biemer teaches:
The telematics-based system according to claim 1, wherein the compound set of parameters are at least based upon (i) a first measure of driver behavior parameters having speed, acceleration, braking, cornering, or jerking, and (ii) a second measure of distraction parameters having a mobile phone usage while driving, and (iii) a measure of fatigue parameters,  alcohol use parameters, or drug use parameters (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 15, Biemer teaches:
The telematics-based system according to claim 1, wherein the compound set of parameters are at least based upon (i) measured trip score parameters based on a road type, a number of tunnels, or a number of elevations, (ii) measured time of travel parameters, (iii) measured weather parameters, (iv) measured location parameters, and (v) measured distance driven parameters (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 16, Biemer teaches:
The telematics-based system according to claim 1, wherein the compound set of parameters are at least based upon measured ADAS feature activation parameters, measured vehicle crash test rating parameters, measured level of automation parameters of the (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 17, Biemer teaches:
The telematics-based system according to claim 1, wherein the profiles provided by the first transfer systems time-dependently vary based on the compound set of parameters measuring time-dependent use, style, and environmental condition of driving during operation of the corresponding motor vehicle (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 18, Biemer teaches:
The telematics-based system according to claim 1, wherein the first transfer systems are realized as automated first transfer systems to provide a first transfer based on first transfer parameters from the motor vehicles to a respective first transfer system configured to receive and store first parameters associated with transfer of risk exposures of the motor vehicles for pooling of the motor vehicles' risks (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 19, Biemer teaches:
The telematics-based system according to claim 8, wherein the risk-relevant parameters of the request comprise at least parts of the compound set of parameters and at least parts of the operating telematics data captured by vehicle embedded telematics devices or a mobile phone application as the user circuit (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 20, Biemer teaches:
The telematics-based system according to claim 4, wherein the one or more wireless connections or wired connections of vehicle embedded telematics devices are using a radio band from 2.4 to 2.485 GHz by building a personal area networks with on-board wireless capabilities (col 11, lines 40 – 42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624